 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES NELSON, JR.,                                  No. 2:19-cv-1841 AC P
12                        Plaintiff,
13            v.                                          ORDER and
14    SACRAMENTO COUNTY, et al.,                          FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. This action is referred to the undersigned United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). On September 25, 2019, this court

20   granted plaintiff’s request to proceed in forma pauperis, found on screening that the complaint

21   was not suitable for service, and granted plaintiff leave to file a First Amended Complaint (FAC)

22   within thirty days. See ECF No. 4. Plaintiff was informed that “[f]ailure to timely file a FAC

23   will result in a recommendation that this action be dismissed without prejudice.” Id. at 7. More

24   than thirty days have passed, but plaintiff has not filed an amended complaint or otherwise

25   responded to the court’s order.

26           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall randomly assign a

27   district judge to this action.

28   ////
                                                         1
 1          Further, IT IS HEREBY RECOMMENDED that this action be dismissed without
 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 5   days after being served with these findings and recommendations, plaintiff may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
 8   failure to file objections within the specified time may waive the right to appeal the District
 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   DATED: November 15, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
